Court of Appeals
of the State of Georgia

                                           ATLANTA,____________________
                                                    July 06, 2018

The Court of Appeals hereby passes the following order:

A18A1886. ERIC PECHTER v. DEREK M. DAVIS et al.

       Plaintiffs Eric Pechter, Gail Pechter, Pechter & Associates, P.C., and Pechter
& Co, Inc. filed this civil action against Derek M. Davis; Amee Lyn Howard Davis;
Davis, Pechter & Associates, P.C.; and Davis & Associates, Attorneys at Law, LLC.
After Eric Pechter failed to appear for a deposition, the defendants filed a motion to
compel and for sanctions. The trial court: (1) granted the motion to compel; (2)
dismissed Eric Pechter’s complaint against all defendants as a sanction under OCGA
§ 9-11-37 (b) (2) (C); and (3) awarded attorney’s fees related to Eric Pechter’s failure
to attend the deposition under OCGA §§ 9-11-37 (a) (4) and 9-11-37 (d) (1). The trial
court did not dismiss the claims with respect to the other plaintiffs. Eric Pechter filed
a notice of appeal from the trial court’s order. We, however, lack jurisdiction.
       “In a case involving multiple parties or multiple claims, a decision adjudicating
fewer than all the claims or the rights and liabilities of less than all the parties is not a
final judgment.” Johnson v. Hosp. Corp. of America, 192 Ga. App. 628, 629 (385
SE2d 731) (1989) (punctuation omitted). Under such circumstances, there must be
either an express determination that there is no just reason for delay under OCGA
§ 9-11-54 (b) or compliance with the interlocutory appeal requirements of OCGA
§ 5-6-34 (b). See id. “Where neither of these code sections are followed, the appeal
is premature and must be dismissed.” Id. (punctuation omitted).
       The record contains no indication that the trial court directed the entry of
judgment under § 9-11-54 (b) or that any of the remaining plaintiffs have been
dismissed from this action. Consequently, because this action remains pending below,
Eric Pechter was required to use the interlocutory appeal procedures – including
obtaining a certificate of immediate review from the trial court – to appeal the trial
court’s order. See OCGA § 5-6-34 (b); Boyd v. State, 191 Ga. App. 435 (383 SE2d
906) (1989). Eric Pechter’s failure to do so deprives us of jurisdiction over this
appeal. Accordingly, the appellee’s motion to dismiss is GRANTED, and this appeal
is hereby DISMISSED. See Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213)
(1996).



                                       Court of Appeals of the State of Georgia
                                       Clerk’s Office, Atlanta,____________________
                                                                 07/06/2018
                                               I certify that the above is a true extract f rom
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                             , Clerk.